Exhibit 10.1



SUCAMPO PHARMACEUTICALS, INC.



Compensation Program for Non-Employee Directors
(Adopted on October 7, 2009)






          Each of the directors of Sucampo Pharmaceuticals, Inc. (the Company”)
who is not an employee of the Company or any of its subsidiaries, not a spouse
of such an employee, and not the beneficial owner, directly or indirectly, of
more than 5% of the Company’s common stock (each referred to as a “Non-Employee
Director”) shall receive the following compensation in respect of his or her
service on the Company’s board of directors (the “Board”) and its committees:



1.  Annual Fees.



 * Each Non-Employee Director will receive an annual fee of $55,000.
 * Each Non-Employee Director will also receive an annual fee of $12,500 for
   serving on the Audit Committee, $10,000 for serving on the Compensation
   Committee, $6,000 for serving on the Nominating and Corporate Governance
   Committee and, unless otherwise specified by the Board, $12,500 for serving
   on any other committee of the Board.
 * The chair of the Audit Committee will receive an additional annual fee of
   $12,500, the chair of the Compensation Committee will receive an additional
   annual fee of $5,000, the chair of the Nominating and Corporate Governance
   Committee shall receive an additional annual fee of $4,000 and, unless
   otherwise specified by the Board, the chair of any other committee of the
   Board will receive an additional annual fee of $12,500.
 * The Lead Director, if there shall be one, shall receive an additional annual
   fee of $10,000.
 * Each annual fee shall be payable in monthly installments to each Non-Employee
   Director who is serving on the Board or in the respective role described
   above on the date of the payment.
 * The Non-Employee Directors shall not be entitled to any additional
   compensation on a per-meeting basis.

2.  Reimbursement of Expenses.  Each Non-Employee Director will be reimbursed
for reasonable travel and other expenses in connection with attending meetings
of the Board and any committee on which he or she serves.

--------------------------------------------------------------------------------



3.  Initial Stock Option Grant.  Each Non-Employee Director will receive an
option to purchase 30,000 shares of the Company’s Class A Common Stock on the
day on which he or she is initially elected to the Board or, in the case of the
existing Non-Employee Directors serving on the date this compensation program
for non-employee directors is adopted, on such date.  Subject to the
Non-Employee Director’s continued service as a director, the option will vest in
12 equal installments at the end of each successive three-month period following
the grant date through the third anniversary of the grant date.  The exercise
price of the option will be equal to the fair market value of the Class A Common
Stock on the date of grant.



4.  Annual Stock Option Grant. On the date of each annual meeting of
stockholders of the Company, each Non-Employee Director who is elected as a
director at such meeting will receive an option to purchase 20,000 shares of the
Company’s Class A Common Stock.  Subject to the Non-Employee Director’s
continued service as a director, the option will vest in 12 equal installments
at the end of each successive one-month period following the grant date through
the first anniversary of the grant date.  The exercise price of the option will
be equal to the fair market value of the Class A Common Stock on the date of
grant.



5.  Other Option Terms.  All of the options described in paragraphs 3 and 4
shall be granted under the Company’s 2006 Stock Incentive Plan and shall be on
the form of Nonstatutory Stock Option Agreement for Non-Employee Directors
approved from time to time by the Board and filed with the Securities and
Exchange Commission, which form shall provide among other things that the
options will vest immediately in full upon a change of control of the Company
and that the exercise period will extend for one year following the end of the
director’s service.

